[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


Confidential Information
 
Equipment Supply & Technology Licensing Contract






Equipment Supply and Technology  
Licensing Contract




No. US/87799546/00001
 




September, 29 th 2013
San Jose, California, United States
 
The present equipment supply and technology licensing contract (hereinafter
referred to as the “Contract”) is concluded between


Limited Liability Company Ulyanovsk Center for Technology Transfer a Russian
Federation corporation doing business at 67 Krymova St., Ulyanovsk, Russia,
432071, hereinafter referred to as the "Buyer", on the one part,






and Intermolecular, Inc., a Delaware, USA corporation doing business at 3011
North First St., San Jose, CA 95134, USA, hereinafter referred to as the
"Seller",


and Limited liability Company “Russkie Tehnoparki” a Russian Federation
corporation doing business at 1 Sirenevyi bulv., c.c. Troitsk, Moscow, Russia,
142191 hereinafter referred to as the "Customer’s Engineer",






(the Seller and the Buyer, as well as the Project Company, as defined below, in
case of transfer of the Equipment to such Company in accordance with the
Contract, jointly referred to as the “Parties” and individually referred to as
the “Party”)


in accordance with the Minutes of open request for proposals No. 1/У-ЭС (the
open tender for the right of concluding a contract dated September 03rd, 2013)
for supply of Complex R&D equipment, consisting of two Combinatorial R&D
Platforms:
-    one vacuum cluster tool (AP-30) with two combinatorial PVD chambers (P-30)
(«Dry» equipment),
-    one combinatorial wet process tool (F-20) including one informatics server
with software (S-80) («Wet» equipment),




 
concluded this Contract regarding Dry equipment as follows:


 
1.    Subject of contract
 
1.1    Seller has developed proprietary Equipment (as more fully defined in
Section 1.6.10 below) and Informatics Software (as more fully defined in Section
1.6.18 below) to enable research, design, experimentation, development and
commercialization in the area of and with the use of HPC Technology (as more
fully defined in Section 1.6.17 below).
 
1.2    Seller is in the business of selling Equipment and licensing HPC
Technology.
 
1.3    Buyer is engaged in the research, design, development and
commercialization of materials, manufacturing processes, and technologies in the
Field as more fully defined in Section 1.6.11 below.
 
1.4    Buyer desires to purchase from Seller and Seller desires to sell to Buyer
Equipment and associated licenses to HPC Technology and Informatics Software
from Seller. Customer’s Engineer exercises control for compliance by the Seller
of its obligations under the Contract.
 


133
 










--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


Confidential Information
 
Equipment Supply & Technology Licensing Contract




1.5    Annexes
 
The following annexes are hereby incorporated into the Contract:
 
1.5.1.    Pricing Sheet
 
1.5.2.    Сombinatorial R&D Platform description
 
1.5.3.    Delivery Schedule
 
1.5.4.    Payment Schedule
 
1.5.5.    Acceptance Criteria
 
1.5.6.    Seller Maintenance and Support Services
 
1.5.7.    Installation and Facility Requirements
 
1.5.8.    Documents at Sign-Off
 
1.5.9.    HPC Technology
 
1.5.10.    Acceptance completion act
 
1.5.11.    Start-up Act


 
1.6    Definitions
 
The following definitions are hereby incorporated into the Contract:


 
1.6.1.    Acceptance Criteria shall have the meaning set forth in Annex 1.5.5.
 
1.6.2.    Affiliate means a corporation, company or other entity now or
hereafter, directly or indirectly, owned or controlled by, or owning or
controlling, or under common control with Buyer or Seller respectively, but such
corporation, company or other entity shall be deemed to be a Affiliate only so
long as such ownership or control exists. For purposes of this definition
"control" of a corporation, company or other entity shall mean -






 
i.    to have more than fifty percent (50%) of the voting rights or of the
outstanding shares or securities representing the right to vote for either the
election of the board of directors or a similar managing authority, or a
supervisory board, or
 
ii.    if there do not exist outstanding shares or securities as may be the case
in a partnership, joint venture or unincorporated association, to have more than
fifty percent (50%) of the ownership interest representing the right to make
decisions for such entity.
 
 
 
1.6.3.    Background Technology of a Party means Intellectual Property Rights
and Know-How,
 
i.    that is owned, acquired, or licensed by the Party at any time during the
term of this Contract; and
 
ii.    that is not created within the scope of this Contract.
 
1.6.4.    Buyer Site means Buyer’s facilities located at Ulyanovsk, Russia, or a
replacement location subsequently agreed to by the Parties in writing. All
special requirements for Buyer Site are specified by the Parties in Annex 1.5.7.
 
1.6.5.    THIS SECTION INTENTIONALLY LEFT BLANK.
 
1.6.6.    Confidential Information means any non-public information disclosed by
one Party to the other in connection with this Contract and as further defined
in Section 12.
 
1.6.7.    Contract Price is defined in Section 2.
 
1.6.8.    Dry Equipment means the Equipment.
 
1.6.9.    Effective Date means the later of the dates next to the signatures of
the Parties below.
 
1.6.10.    Equipment means the equipment described in Annex 1.5.2. Equipment
does not include software described in Annex 1.5.2.
 


233
 










--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


Confidential Information
 
Equipment Supply & Technology Licensing Contract




1.6.11.    Field means the field of glass coatings, photovoltaics, power
electronics and displays.
 
1.6.12.    HPC Derivatives means any and all improvements, derivatives and
modifications of HPC Technology developed by either Party or both Parties as a
direct result of using the Combinatorial R&D Platform pursuant to the Contract.
HPC Derivatives shall not include any rights whatsoever in the Background
Technology of Buyer.
 
1.6.13.    HPC-Enabled Informatics Software means Informatics Software that
enables Equipment to use HPC Technology. Use of HPC-Enabled Informatics Software
by Buyer requires an HPC License, in addition to a license to use the
Informatics Software.
 
1.6.14.    Non-HPC-Enabled Informatics Software means Informatics Software and
other software that in combination operates Equipment without enabling it to use
HPC Technology.
 
1.6.15.    HPC Mode means the mode of using the Equipment which requires use of
HPC-Enabled Informatics Software and an HPC License.
 
1.6.16.    HPC License means the license as set forth in Section 17.1
 
1.6.17.    HPC Technology means Intellectual Property Rights and Know-How
related to techniques, methodologies, processes, test vehicles, synthetic
procedures, technology, systems, or combination thereof used for the
simultaneous parallel or rapid serial
 
1.       design,
 
2.       synthesis,
 
3.       processing,
 
4.       process sequencing,
 
5.       process integration,
 
6.       device integration,
 
7.       analysis, or
 
8.       characterization,
 


of two (2) more compounds, compositions, mixtures, processes, or synthesis
conditions, or the structures derived from such as a result of using either
alone or in combination the Equipment and Informatics Software.
The structure and definition of assets contained in the HPC Technology is
provided in Annex 1.5.9. If any of such assets are not patented in the territory
of Russian Federation, the Buyer shall under the present Contract be deemed to
have only received a license to the Know-How representing such assets.
After the Seller has been granted patents, allowed in the territory of Russian
Federation the Parties shall perform certain license agreements in accordance
with Russian legislation providing for the rights of use of such inventions as
prescribed by the present Contract.
If any information provided to Buyer by Seller is not Intellectual Property
Rights or Know-How, then Buyer shall be deemed to have been granted the rights
to use relevant design projects, scientific research results and documentation
without a license.
The Know-How representing HPC Technology consists of methods and systems to
perform combinatorial processing using Atomic Layer Deposition systems and
Physical Vapor Deposition (commonly known as dry systems) and fluids based
systems (commonly known as wet systems).


 
1.6.18.    Informatics Software means software in the form of machine readable,
object code, and related documentation, together with any Informatics Updates,
if any, that may be provided by Seller to Buyer. Informatics Software may
consist of either HPC-Enabled Informatics Software or Non-HPC-Enabled
Informatics Software.
 
1.6.19.    Informatics Improvements means improvements, additions, or
modifications to the Informatics Software developed and released by Seller to
add features, support additional Equipment or support new uses or applications
of the Equipment. Seller will periodically offer Informatics Improvements for
license to Buyer.
 


333
 










--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


Confidential Information
 
Equipment Supply & Technology Licensing Contract




1.6.20.    Informatics Updates means error corrections, bug fixes or workarounds
to the Informatics Software that are developed and released by Seller solely to
ensure that the Informatics Software performs in accordance with the
Specifications, along with any improvements to the Informatics Software that may
be developed and release by Seller from time to time and which it makes
available to customers at no charge. Seller shall make Informatics Updates
available to Buyer at no charge. Informatics Updates do not include Informatics
Improvements.
 
1.6.21.    Intellectual Property Rights means allowed and enforceable on the
territory of Russian Federation Statutory Rights in and to any and all of the
following -
 
i.    patents and patent applications claiming any inventions or discoveries
made, developed, conceived, or reduced to practice, including all divisions,
substitutions, continuations, continuation-in-part applications, and reissues,
re-examinations and extensions thereof,
 
ii.    copyrights,
 
iii.    trademarks, service marks, trade names, trade dress, domain names and
similar rights,
 
iv.    mask work rights, and
 
v.    Any other moral, intellectual or other proprietary rights of any kind now
known or hereafter recognized in any jurisdiction in the world.
 
1.6.22.    Know-how means any know-how, technology, trade secrets, information
(including inventions eligible for statutory protection), software (including
source code), circuitry, circuit designs, design descriptions, specifications,
formulas, processes, process conditions, materials, material stacks, structures,
architectures, specifications for the procurement of parts and drawings, whether
in tangible or intangible form and all other experience, drafts, ideas, concepts
and business information, rights to which objects are allowed and enforceable on
the territory of the Russian Federation.
 
i.    Know-How does not include Intellectual Property Rights, however Know-How
shall include without limitation copyrights or intellectual property rights
(other than Intellectual Property Rights) that are not Statutory Rights.
 
1.6.23.    License Fees shall have the meaning as defined in Section 2.4.
 
1.6.24.    Pricing Sheet means the price as set forth in Annex 1.5.1
 
1.6.25.    Seller Site means Seller’s facilities located at the following
address: 3011 North First Street, San Jose, CA, USA.
 
1.6.26.    Sign-Off means satisfaction and signing of the Acceptance Criteria
and completion of the activities set forth in Section 4.12. Parties shall
perform such activities upon satisfaction and signing of the Acceptance Criteria
to confirm the transfer of title and license of rights, incl. performing of
Acceptance completion act (Annex 1.5.10.) stating transfer of title.
 
1.6.27.        Specifications means the specifications listed in Annex 1.5.2
for:
 
i.                     Equipment,
 
ii.                   Informatics Software.
 
1.6.28.        Statutory Rights means rights that come into force in the Russian
Federation by (i) application to or registration with a governmental entity, and
(ii) approval of such application or registration by such entity.
 
1.6.29.        Support means the maintenance and support services as described
in Annex 1.5.6.
 
1.6.30.        Term shall have the meaning defined in Section 15.1.
 
1.6.31.        Third Party means a party other than Seller, Buyer, Customer’s
Engineer or their Affiliates.
 
1.6.32.        THIS SECTION INTENTIONALLY LEFT BLANK.
 
1.6.33. Wet Equipment means the equipment described in Annex 1.5.2 of the
Equipment Supply and Technology Licensing Contract for Wet Equipment to be
signed by the Parties concurrently with this Contract.
 
1.6.34.        Dry Combinatorial R&D Platform means the Combinatorial R&D
Platform referred to in the Preamble of the Contract, which comprises one or
more of the following items provided such items are described in the Pricing
Sheet:
 
i.                    Equipment;
 
ii.                   HPC License;
 
iii.                  Informatics Software License.
 
 
 
2. Contract price
 


433
 










--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


Confidential Information
 
Equipment Supply & Technology Licensing Contract




2.1               Purchase of Software means license.
 
Any software provided to Buyer under this Contract is licensed, not sold, to
Buyer and any reference to the “sale” or “purchase” of software shall be deemed
to mean “license.”
 
2.2               Purchase
 
Subject to the terms and conditions set forth in this Contract including but not
limited to the licenses set forth in Section 17 and the payments set forth in
Section 2.4 and Section 2.5, and the training referenced in Section 2.8, Buyer
hereby agrees to purchase the Dry Combinatorial R&D Platform from Seller and
Seller hereby agrees to sell the Dry Combinatorial R&D Platform to Buyer.
 
2.3               The price of the Equipment and Services shall be in USD
(United Stated Dollars), USD shall be the Contract currency. Payment currency is
USD, payments shall be in USD.
 
2.4    License and Equipment Fees.
 
Buyer shall pay Seller the fees for the HPC License, the Informatics Software
License and the Equipment in accordance with the Pricing Sheet. In the event
Buyer does not make the payments due to Seller when due in accordance with Annex
1.5.4, Seller shall have the right but not the obligation to terminate the
licenses granted to Buyer in Sections 17.1 and 17.2. Seller shall inform Buyer
of such termination and no later than [***] after receiving such notice, Buyer
shall cease use of the Equipment in HPC Mode.
 
2.5    Support fees
Buyer shall pay Seller the fees for the Support in accordance with the Pricing
Sheet.
 
2.6               Pricing Sheet
 
The Pricing Sheet is hereby incorporated by reference into this Contract. Seller
will invoice Buyer in accordance with the terms of the Pricing Sheet, Payment
Schedule and the Contract. The Pricing Sheet together with this Contract shall
constitute the complete agreement regarding the purchase of the Dry
Combinatorial R&D Platform.
 
2.6.1.           Notwithstanding the foregoing, nothing contained in any invoice
shall in any way modify the terms and conditions of this Contract, or add any
additional terms or conditions.
 
2.6.2.           The Pricing Sheet shall be subject to the terms and conditions
of this Contract. In the event of a conflict between the terms of the Pricing
Sheet and the terms of this Contract, the terms of this Contract shall control.
 
2.7   Upon the complete satisfaction of payment to Seller by Buyer, in
accordance with Section 3 and Annex 1.5.4, Buyer ownership interest in and title
to the Equipment shall be free and clear of any and all encumbrances.


 
2.7.1. Except as provided in Section 17.5.1, in the event Buyer wishes to
transfer ownership of the Dry Equipment to a Third Party, Buyer shall first
offer the Dry Equipment for sale back to Seller at the fair market value of the
Dry Equipment. Seller shall have [***] from the date of such offer to agree to
purchase the Dry Equipment. If Seller does not exercise its right to purchase
the Equipment within [***] from the date of the offer, Buyer is entitled to sell
the Equipment to a Third Party.


 
2.7.2. In the event of a foreclosure of Buyer’s assets by a Third Party
(hereinafter “Foreclosing Party”) to which Buyer’s assets have been pledged
subject to a pre-existing loan agreement between Buyer and the Foreclosing
Party, Seller shall not have any first right to purchase the Dry Equipment,
provided that any such sale pursuant to a foreclosure shall be limited to the
sale of the hardware included in the Equipment and not any software or
associated licenses. The purchaser of the Dry Equipment pursuant to this Section
2.7.1. shall request such licenses from Seller. Upon receiving such request
Seller shall grant such licenses to such purchaser at Seller’s then-prevailing
standard prices for such licenses.
 
2.8. Training
Seller agrees to provide training to certain UCTT personnel in accordance with
the terms of Section 2.1 of the JDP Agreement between UCTT and IMI to be signed
concurrently herewith. Said terms of said Section 2.1 are incorporated herein by
reference. For the avoidance of doubt, notwithstanding the inclusion of this
Section 2.1 in this Contract and in the JDP Agreement and in any other
agreement, Seller shall provide such training only once. Seller’s satisfaction
of this obligation under either one of the agreements shall be deemed to satisfy
Seller’s obligation under all agreements.
At the Buyer’s request the Seller will provide additional training to the
personnel pointed by the Buyer under terms and conditions agreed by the Parties
separately and for an additional fee based on Seller’s then prevailing standard
rates for such training.


 


533
 










--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


Confidential Information
 
Equipment Supply & Technology Licensing Contract




 


 
3.         Terms of payment
 
3.1               Payment Method 
 
All payments hereunder shall be made in U.S. dollars by Buyer and in accordance
with the Payment Schedule in Annex 1.5.4.
 
3.2               Late payments
 
All payments not paid when due shall bear simple interest at a rate of [***] per
month or the highest rate allowed by law, whichever is less.
 
3.3               Taxes
 
3.3.1 Seller shall be responsible for the payment of the [***]related to the
sale [***]that is owed within the [***].
3.3.2 Except as provided in Section 3.3.1, payments due to Seller are exclusive
of all present and future taxes, duties, levies and other charges by any name
(including any interest, penalties or additions thereto) imposed by any foreign,
federal, state, local or other taxing authorities (including, without
limitation, export, sales, use, excise and value-added taxes) on or with respect
to the transactions or payments under this Contract.
 
3.4               Records; Inspection
 
3.4.1.           Buyer shall keep complete, true and accurate books of account
and records on its own behalf for the purpose of determining the amounts payable
under this Contract. Such books and records shall be kept at Buyer for at least
[***] following the end of the calendar quarter to which they pertain.
 
3.4.2.           Such records will be open for inspection during such [***]
period by an independent auditor reasonably acceptable to Buyer, solely for the
purpose of verifying amounts payable to Seller hereunder. Such inspections may
be made no more than once each calendar year, at reasonable times and on
reasonable notice.
 
3.4.3.           Inspections conducted under this Section 3.4 shall be at the
expense of Seller, unless a variation or error producing an increase exceeding
[***]percent ([***]%) of the amounts payable for any period covered by the
inspection is established and confirmed in the course of any such inspection,
whereupon all reasonable costs relating to the inspection for such period and
any unpaid amounts that are discovered will be paid promptly by Buyer. Each
Party agrees to hold in confidence pursuant to Section 8 all information
concerning payments and reports, and all information learned in the course of
any audit or inspection, except to the extent necessary for that Party to reveal
such information in order to enforce its rights under this Contract or if
disclosure is required by law.
 
4.         Terms and Conditions of Equipment Supply
 
4.1               Seller will install the Equipment for Sign-Off at the Seller
Site. The Acceptance Criteria shall be applied in accordance with Section 4.12.
 
4.2. Upon Sign-Off, the Dry Equipment shall remain installed at the Seller Site
for a period of [***] (“Period”). Upon the expiration of the Period, and no
later than [***] days thereafter, Seller will prepare the Dry Equipment for
shipment to the Buyer Site. Buyer will, at its own expense, arrange for the
shipment of the Dry Equipment to Buyer Site. Seller will take measures for the
safety and integrity of the Equipment while the Equipment is at the Seller Site
(which measures shall be similar to the measures Seller takes for the safety and
integrity of its own equipment) and shall be responsible for packaging of the
Equipment in accordance with Section 4.10.
 
4.3  In the event Buyer has not shipped the Equipment to Buyer Site within [***]
days after the end of the Period (“Extended Period”), Buyer shall pay Seller
[***] as a storage charge for Seller having stored the Equipment for each
additional month beyond the Extended Period that Buyer has not shipped the
Equipment, Such payments shall be due and payable to Seller [***] days after
expiration of each such additional month.
 
4.4               Delivery of the Dry Equipment shall be deemed to have occurred
upon Sign-Off. During the period that the Dry Equipment remains at Seller Site
in accordance with Section 4.2, the Dry Equipment should be clearly marked as
the sole property of Buyer while it is at Seller's facility, and Seller will not
grant any third party any right, title or interest (such as a chattel mortgage
or security interest) in or to any of the Equipment while it is located at
Seller's facility.
 
4.5               Buyer, and not Seller, shall be solely responsible for (i) the
shipment and transportation of Equipment from Seller Site to Russia, (ii) for
receiving the Equipment, (iii) for ensuring that the Equipment clears customs
and (iv) for insuring the Equipment against any risks during any of the
foregoing.
Seller agrees to furnish Buyer with such documentation and information about the
Equipment, as Buyer may reasonably request, in order to comply with Russian
customs and import requirements, for entry of the equipment into Russia.
 


633
 










--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


Confidential Information
 
Equipment Supply & Technology Licensing Contract




4.6               Seller will unpack, install, start-up and adjust the Equipment
at Buyer Site in accordance with the Delivery Schedule in Annex 1.5.3.
 
Buyer shall have no more than [***] from the date of installation (“Review
Period”) at Buyer Site to inspect the Equipment for conformity with the
Specifications. If, during such Review Period, Buyer reasonably determines that
the Equipment is not in conformity with the Specifications, Buyer’s sole remedy
and Seller’s sole obligation will be to re-install the Equipment to ensure such
conformity.




 
Upon expiration of the Review Period and provided that the Equipment conforms
with the Specifications and all deficiencies revealed during the Review Period
have been rectified by the Seller to the Buyer’s satisfaction, the Seller, the
Buyer and the Customer’s Engineer will execute the Start-up Act in the form
attached hereto as Annex 1.5.11.


 
4.7               Seller will act in an agency capacity and assist Buyer in
obtaining insurance for the Dry Equipment during the period when the Dry
Equipment is located at Seller Site. Such insurance shall be for the full value
of the Dry Equipment.
 
4.8               Buyer is solely responsible for and, in accordance with Annex
1.5.7, shall prepare the Buyer Site for installation of the Dry Combinatorial
R&D Platform and shall ensure that all necessary infrastructure specified in
Annex 1.5.7 is available.
 
4.9. Notwithstanding anything to the contrary in the Contract, title and risk of
loss in the Equipment will transfer to Buyer upon Sign-Off at the Seller Site in
accordance with Section 4.12. Seller will provide Buyer with a bill of sale
confirming the transfer of title from Seller to Buyer.
 
4.10            For shipment, the Equipment will be packaged in double bags and
vacuum-sealed, put in wooden crates. Due to the sensitive nature of components,
the Equipment requires shipment by air.


 
4.11            Seller will unpack the Equipment at the Buyer Site.
 
4.12 The Sign-Off shall include the examination of the installation of the
Equipment and also examination of presence of necessary documents (Operation
manual, certificates as described in Annex 1.5.8) in accordance with the
Acceptance Criteria. Such examination shall be conducted jointly by the
Acceptance Commission which is defined as one representative of the Seller, the
Buyer and the Customer’s Engineer. Upon successful examination and confirmation
that the Acceptance Criteria are met, the Seller, the Buyer and the Customer’s
Engineer shall execute the Acceptance completion act in the form attached hereto
as Annex 1.5.10.
 
 
 
5.         Technical documentation
 
The technical documents (operation manual as listed in Annex 1.5.8, spare parts
catalogue) will be delivered with the equipment in form of a CD in
Russian/English. The costs of translation to Russian language are included in
the total Contract Price.
 
The following documents will be delivered with the equipment when it ships:
 
•    International Consignment Note
 
•    Proforma Invoice with translation into Russian
 
•    Packing List
 
•    Export Declaration
 
•    Certificate of Origin
 
 
 
6.         Packing, packaging and labeling
 
6.1               The cost of [***] and [***] is included in the Contract Price.
 
6.2               The casing and packaging shall become the Buyer’s property,
once the Equipment has been supplied.
 
6.3               Packaging of the Equipment shall secure its absolute safety
during the transport. The Seller shall be liable to the Buyer and shall be
obliged to reimburse any losses that arose because of spoilage, damage or
breakage of the goods entailed by undue or low quality packaging.
 
6.4               There shall be labeling in English and in Russian on each
separate package of the Equipment and it shall contain the following
information:
 


733
 










--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


Confidential Information
 
Equipment Supply & Technology Licensing Contract




6.4.1.           •The Seller’s name and address;
 
6.4.2.           • The Buyer’s name and address;
 
6.4.3.           • The final delivery address;
 
6.4.4.           • Contract Number;
 
6.4.5.           • Number of the package lot, in accordance with the packing
list;
 
6.4.6.           • Gross and net weight;
 
6.4.7.           • Packaging dimensions;
 
6.4.8.           • Name of the equipment;
 
6.4.9.           • Special requirements (if any).
 
7.         Acceptance And Support Services
 
7.1               Dry Combinatorial R&D Platform Assembly
 
Seller shall complete the assembly and configuration of the Dry Combinatorial
R&D Platform and make it available for Buyer’s Sign-Off at the Seller Site
provided during the process of assembly and configuration, Buyer cooperates with
Seller as reasonably requested by Seller.
 
7.2               Buyer Acceptance
 
7.2.1.           Upon completion of assembly and configuration of the Dry
Combinatorial R&D Platform, Seller will provide Buyer with a written notice that
the Dry Combinatorial R&D Platform is available for Sign-Off.
 
7.2.2.           Seller shall demonstrate to Buyer that the Dry Combinatorial
R&D Platform satisfies the acceptance criteria set forth in Annex 1.5.5
(“Acceptance Criteria”) and allow Buyer to conduct tests to ensure compliance
with the Acceptance Criteria.
 
7.2.3.           This demonstration and testing shall take place at the Seller
Site (Buyer agrees to attend at its own expense) and shall commence no later
than [***] days following the written notice from Seller to Buyer.
 
7.2.4.           Upon completion of said demonstration and testing, Buyer will
either (i) confirm in writing that acceptance of the Dry Combinatorial R&D
Platform has occurred in compliance with Section 4.12, and Buyer shall make the
payment associated therewith as set forth in the Pricing Sheet (“Buyer
Acceptance”), [***].
 
7.3               Support
 
Subject to the terms and conditions set forth in this Contract including but not
limited to the licenses set forth in Section 17 and the payments set forth in
Sections 2.4 and 2.5, Seller agrees to provide Support to the Buyer. Any support
or services other than the Support, including services not covered by a warranty
or pursuant to pre-paid maintenance, will be provided at Seller’s then-current
rates (plus reasonable travel expenses and other out-of-pocket expenses, if any)
pursuant to a statement of work signed by the Parties.
 
8.         Warranty; Limitation of Liability
 
8.1               By Seller
 
Seller represents and warrants that:
 
8.1.1.           It has the right and authority to enter into this Contract, and
to fully perform its obligations hereunder; and
 
8.1.2.           This Contract is a legal and valid obligation binding upon it
and enforceable in accordance with its terms.
 
8.1.3. The title to the Dry Equipment conveyed to Buyer by Seller shall be good,
and the Dry Equipment shall be delivered free from any security interest or
other lien or encumbrance to any Third Party.
 
8.1.4. The Dry Equipment is fit for the purpose of performing combinatorial
processing.
 
8.1.5. That as of the Effective Date, to the best of the Seller’s knowledge, the
Dry Equipment and Buyer’s ownership, use and possession of the Dry Equipment in
the manner as instructed by and in accordance with the documentation and manuals
provide herewith and appended as Annex 1.5.7 and 1.5.8 does not infringe any
patent, copyright, trademark or trade secret rights of a Third Party issued
prior to the Effective Date.
 
8.1.6 The Dry Equipment, the HPC License and the Informatics Software License
provided by the Seller to the Buyer hereunder are altogether sufficient for the
use of the Equipment in the HPC Mode in the Field.
 
8.1.7. The Seller has obtained all necessary licenses, permissions and
authorizations required for the export of the Equipment and the provision of the
HPC-License and Informatics Software License to the Buyer or the Project
Company, as well as for providing Training on the Equipment to the personnel of
the Buyer or the Project Company (as the case may be).


 


833
 










--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


Confidential Information
 
Equipment Supply & Technology Licensing Contract




8.2               By Buyer
 
Buyer represents and warrants that:
 
8.2.1.           It has the right and authority to enter into this Contract, and
to fully perform its obligations hereunder; and
 
8.2.2.           This Contract is a legal and valid obligation binding upon it
and enforceable in accordance with its terms.
 
8.3               Warranty on the hardware included in the Equipment
 
Seller warrants to Buyer that for a period of [***] (“Warranty Period”) from
Sign-Off, the hardware comprising the Equipment (“Hardware”) will be free from
defects in materials and workmanship and shall conform in all material respects
to its specifications.
 
If, during the Warranty Period, the Hardware does not meet the warranty
specified above, Seller shall, at its option, repair or replace at no cost to
Buyer any defective or nonconforming component of the Hardware in accordance
with Annex 1.5.6. The foregoing represents Buyer’s sole remedy for breach of the
warranty on the Hardware.
 
The warranty set forth in this section shall apply only to the Seller supplied
components of the Hardware and will specifically excludes consumables and any
components to be provided by Buyer.
 
8.4               Warranty on the software included in the Equipment
 
Seller will warrant to Buyer that for a period of [***] (“Warranty Period”) from
Sign Off, the software included in the Equipment (“Software”) will conform in
all material aspects to its specifications.
 
Seller will correct any nonconformities reported to Seller in writing or in
electronic form during the Warranty Period in accordance with Annex 1.5.6. The
foregoing represents Buyer’s sole remedy for breach of the warranty for the
Software.
 
8.5               Exclusions
 
The warranties and remedies set forth in Sections 8.3 and 8.4 will be void as to
the following:
 
8.5.1.           any Hardware or Software that has been damaged, modified, or
altered (other than by Seller or approved by Seller)
 
8.5.2.           any Hardware or Software that has been subjected to physical,
electrical or other environmental abuse or misuse, including improper storage or
conditions not in accordance with Seller’s specifications,
 
8.5.3.           any damage or non-conformities, in whole or in part, arising
from use of the Hardware or Software with any other hardware, software,
firmware, devices, or other products not provided by Seller or chemicals not
recommended or approved for use by Seller.
 
8.6               Disclaimer
 
Except as provided above for the Hardware and the Software, Seller does not
otherwise warrant the Equipment and does not warrant that operation of the
Equipment will be uninterrupted or error free.
 
Seller specifically disclaims any representation, warranty or guarantee that the
use of the Hardware or Software, will be successful, in whole or in part. It is
understood that the failure of Buyer to successfully develop or commercialize
technology shall not constitute a breach of any representation or warranty or
other obligation under this Contract.
 
Except as otherwise expressly set forth above, seller makes no representations
and extends no warranties or conditions of any kind, either express or implied
with respect to any information disclosed hereunder, any activities conducted
hereunder or any deliverables provided hereunder, and hereby expressly disclaim
any warranties of merchantability, or fitness for a particular purpose or
validity of any technology, patented or unpatented, or non-infringement of the
intellectual property rights of third parties.
 
9.         Limitation of Liability
 
9.1               To the maximum extent permitted by applicable law, and except
for any breach of any confidentiality obligation under this contract, in no
event shall either party or its affiliates be liable to the other party, its
affiliates or to any third party claiming through or under the other party
hereto, for any lost profits, lost revenue, loss of data, equipment downtime or
for any special, consequential, indirect or incidental damages, however caused
and under any theory of liability (including contract, strict liability,
negligence or other legal or equitable theory) arising in any way out of this
contract, whether or not such party has been advised of the possibility of such
damages.
 
9.2               Except for a breach of a confidentiality obligation, in no
event shall either party’s cumulative liability to the other under this contract
exceed the amounts received by such party from the other party in the past [***]
preceding the claim.
 


933
 










--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


Confidential Information
 
Equipment Supply & Technology Licensing Contract




9.2.1. The limitation of liability described above in Section 9.2 does not apply
to any loss or damage to the Dry Equipment that is solely attributable to and
solely caused by the gross negligence or willful act of the Seller or Seller’s
personnel. For the avoidance of doubt, if Buyer or Buyer personnel are jointly
or severally responsible for such loss or damage, then Seller’s liability for
such loss or damage that is attributable to Seller shall be subject to the
limitation of liability described above in Section 9.2.
 
9.3               The Parties acknowledge and agree that the foregoing
limitations of liability are an essential element of this agreement and that in
their absence the terms of this agreement would be substantially different. 
 
10.      Force Majeure
 
Neither Party shall lose any rights hereunder or be liable to the other Party
for damages or losses (except for payment obligations then owing) on account of
failure of performance by the defaulting Party if the failure is occasioned by
war, strike, fire, act of God, earthquake, flood, lockout, embargo, act of
terrorism, governmental acts or orders, failure of suppliers, or any other
reason where failure to perform is beyond the reasonable control and not caused
by the negligence, intentional conduct or misconduct of the non-performing Party
and such Party has exerted all reasonable efforts to avoid or remedy such force
majeure; provided, however, that in no event shall a Party be required to settle
any labor dispute or disturbance.
 
 
 
11.      Dispute Resolution
 
11.1            All disputes between the Parties in connection with or arising
out of this Contract shall first be discussed in good faith between the Parties
in order to try to find an amicable solution.
 
11.2            If no solution can be found to settle the dispute, then such
dispute shall be finally settled by arbitration in accordance with the default
rules and procedures of American Arbitration Association (“AAA”) sitting in New
York City, NY, USA and conducted in English.
 
11.3            Within 30 days of notice that a Party wants to submit a dispute
to arbitration, the Parties shall each select one independent arbitrator and
will attempt to mutually agree upon a third independent arbitrator. Each
arbitrator will have expertise in the thin film technology industry and will not
be an employee, affiliate or contractor for either Party.
 
11.4            If the Parties are unable to agree on the third arbitrator
within fifteen (15) days, the two arbitrators shall select the third arbitrator
within thirty (30) days.
 
11.5            If the amount in dispute is less than [***], then the Parties
shall agree upon a single arbitrator meeting the above conditions within thirty
(30) days of the notice of arbitration or such arbitrator shall be chosen by AAA
if the Parties cannot agree.
 
11.6            The arbitrators shall determine what discovery will be permitted
consistent with the goal of limiting the costs and time for such a proceeding.
The Parties and arbitrators shall use all reasonable efforts to complete any
arbitration subject to this Section within six (6) months from the selection of
arbitrators.
 
11.7            The Parties agree that any award of damages shall not include
punitive, special, consequential, or indirect damages except as specifically
allowed in this Contract and shall comply with the limitation of liability
provisions set forth herein.
 
11.8            The arbitrators’ decision shall be in a detailed writing setting
forth the reasons for their decision and shall be provided concurrently to each
Party.
 
11.9            The arbitration award shall be final and binding on the Parties.
 
11.10        Unless otherwise agreed to by the Parties, each Party shall pay
one-half of the arbitration fees and expenses and shall bear all of its own
expenses in connection with the arbitration.
 
11.11        Notwithstanding any of the foregoing, either Party shall have the
right to seek, at its own cost and expenses, preliminary and temporary
injunctive relief pending resolution of the dispute via arbitration.
 
11.12        The United Nations Convention on the International Sale of Goods
applies unless otherwise expressly stated in this Contract.
 
12.      Confidential Information
 
12.1            The Parties acknowledge that they may receive information from
the other Party which may be considered confidential and proprietary. The
receiving Party agrees to avoid any un-authorized disclosure, dissemination, or
use of such information that, if disclosed in writing, is identified and marked
as confidential (or with words of similar meaning) at the time of its disclosure
(or that, if disclosed verbally, is designated as confidential at the time of
disclosure and is summarized and identified as confidential in a writing
delivered to the receiving Party within thirty (30) days after the disclosure)
or that are observed during a visit of the manufacturing facilities of one of
the Parties and such information would appear to a reasonable person as
confidential information ("Confidential Information"). Both parties agree that
this Contract is the Confidential Information of both Parties.
 


1033
 










--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


Confidential Information
 
Equipment Supply & Technology Licensing Contract




12.2            The receiving Party will use the Confidential Information solely
for the purpose of performing its rights and obligations under the Contract. For
the avoidance of doubt, if Buyer transfers the Dry Equipment to Project Company
in accordance with Section 17.5.1, Buyer shall have the right to transfer
Confidential Information to Project Company, provided that upon the completion
of such transfer Buyer shall no longer have any rights to use such Confidential
Information.
 
12.3            The receiving Party will not disclose Confidential Information
to a Third Party without the prior written consent of the disclosing Party. The
receiving Party will protect such information from un-authorized disclosure, use
or dissemination with at least the same degree of care as the receiving Party
exercises to protect its own information of similar type and importance, but in
no event less than reasonable care. Notwithstanding the foregoing, the receiving
Party may disclose the Confidential Information to its authorized
representatives (e.g. directors, employees, officers, professional advisors and
agents) having a need to know and who have signed confidentiality agreements or
are otherwise bound by confidentiality obligations at least as restrictive as
those contained herein.
 
12.4            The obligations of confidentiality and protection required by
this Section will survive the expiration, termination, or cancellation of this
Contract for a period of five years thereafter.
 
12.5            The obligation of confidentiality will not apply, or will cease
to apply, to any information that: (a) was known to the receiving Party prior to
its receipt of Confidential Information under this Contract; (b) is or becomes
publicly available without breach of this Contract by the receiving Party; (c)
is received from a Third Party without an obligation of confidentiality to the
disclosing Party; or (d) is developed independently by employees of the
receiving Party not having access to such information.
 
12.6            Notwithstanding anything to the contrary in this Section 8, each
Party shall be permitted to lawfully disclose Confidential Information of the
other Party to any governmental agency to the extent such disclosure is required
by law (including but not limited to the SEC, USPTO, and pursuant to a
subpoena); provided, however that before making such disclosure, the Party about
to make such disclosure shall seek the highest level of protection available and
give the other Party an adequate opportunity to interpose an objection or take
action to assure confidential handling of such information.
 
13.      Miscellaneous
 
13.1            Amendment
 
No change or modification in the terms hereof, in a manner not expressly
provided in this Contract shall be binding unless reduced to writing and duly
executed by the Parties in the same manner as the execution of this Contract.
Any attempt to so change or modify the terms of this Contract shall be
considered void and of no effect.
 
13.2            No Implied License
 
Only the licenses granted pursuant to the express terms of this Contract shall
be of any legal force or effect. No other license rights shall be created by
implication, estoppel or otherwise. Each Party reserves all rights not expressly
granted to the other Party under this Contract.
 
13.3            Assignment
 
13.3.1.        Neither Party shall assign or transfer this Contract either
voluntarily or by operation of law, in whole or in part, without the prior
written consent of the other Party.
 
13.3.2.        Any attempt to assign without such consent shall be void and of
no effect.
 
13.3.3.        Notwithstanding the foregoing, either Party may assign this
Contract with the prior written consent of the other Party (which consent will
not be unreasonably withheld), to an Affiliate and the terms of the Contract
shall continue in effect without modification after such assignment.
 
13.4            Drafting
 
In interpreting and applying the terms and provisions of this Contract, the
Parties acknowledge that its lawyers reviewed and participated in the drafting
and agree that no presumption shall exist or be implied against the Party that
drafted such terms and provisions.
 
13.5             Governing Law
 
This Contract shall be governed by and construed in accordance with the laws of
the State of California in the United States, without regard to its conflicts of
law principles.


 
13.6            Venue
 
All disputes between the Parties in connection to this Contract shall be
addressed in accordance with Section 11. If no solution can be found to settle
the dispute, then the dispute will be submitted to a court of competent
jurisdiction in the county of Santa Clara, CA, USA.
 
13.7            Independent Contractors 
 


1133
 










--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


Confidential Information
 
Equipment Supply & Technology Licensing Contract




The relationship of the Parties is that of independent contractors. Neither
Party shall be deemed to be an agent, partner, joint venturer or legal
representative of the other for any purpose as a result of this Contract or the
transactions contemplated thereby. Personnel supplied by either Party are not
the other Party's employees or agents and such supplying Party assumes
responsibility for their acts or omissions, The supplying Party shall be solely
responsible for the payment of compensation of such Party's employees or agents
assigned to perform services hereunder and such employees or agents shall be
informed that they are not entitled to any employee benefits of the other Party.
Neither Party shall be responsible for paying worker's compensation, disability
benefits, and unemployment insurance or for withholding and paying employment
taxes for any employee or agent of the other Party.
 
13.8            Notices
 
13.8.1.        Unless otherwise agreed to by the Parties, the communications
required or permitted to be given or made under this Contract shall be made in
writing, via personal delivery, registered mail, facsimile transmission (with
written confirmation copy by registered first-class mail), addressed to the
appropriate Party at the address indicated below and a copy to the receiving
Party’s legal department.
 
13.8.2.        All communications made pursuant to this section shall be deemed
made or given on the date of such personal delivery, mailing or transmission.
 
13.8.3.        If to Buyer:
Ulyanovsk Center for Technology Transfer
67 Krymova St.,
Ulyanovsk,
Russia, 432071
 
 
 
13.8.4.        With a copy to:
 
 Limited liability Company “Russkie Tehnoparki” 
1 Sirenevyi bulv., c.c. Troitsk, Moscow,
Russia, 142191


 
13.8.5.        If to Seller:
 
Intermolecular Inc.
 
3011 North First St.
 
San Jose
 
CA 95134
 
 
 
13.8.6.        With a copy to:
 
Intermolecular Inc.
 
Attention: General Counsel
 
3011 North First St.
 
San Jose
 
CA 95134
 
 
 
 
 
13.8.7.        The Parties may change the name and address to which
communications should be sent under this section by providing prior written
notice to the other Party.
 
13.9            Captions
 
The captions to the several sections hereof are not part of this Contract, but
are included merely for convenience of reference and shall not affect its
meaning or interpretation. As used in this Contract, the word "including" means
"including without limitation”.
 
13.10        Counterparts
 
This Contract may be executed in counterparts, each of which shall be deemed to
be an original and all of which together shall be deemed to be one and the same
agreement.
 
13.11        Signatures by Electronic Mail or Facsimile
 
The delivery by electronic mail or facsimile of the signatures of the Parties
shall be deemed valid and binding as if they were originally made.
 


1233
 










--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


Confidential Information
 
Equipment Supply & Technology Licensing Contract




13.12        Copies
 
A scanned or photocopied version of this Contract shall be deemed to be an
original and shall have the full force and effect of an original document.
 
13.13        Non-waiver
 
The failure of either Party at any instance to require performance of any
provision hereof by the other Party shall not be deemed a waiver and thereafter
shall not deprive that Party of its full right to require such performance of
that provision at another instance. Any waiver must be in writing executed by
the waiving Party.
 
13.14        Severability
 
If any term, provision, covenant or condition of this Contract is held by a
court of competent jurisdiction to be illegal, invalid, void or unenforceable,
the remainder of the terms, provisions, covenants or conditions shall remain in
full force and effect and shall in no way be affected, impaired or invalidated.
The Contract shall continue in full force and effect to the fullest extent
permitted by law without said provision or with said provision being modified
and narrowly tailored to achieve the original intent of the Parties.
 
13.15        Third Party Beneficiaries
 
Except as expressly provided in this Contract, there are no third party
beneficiaries expressly or impliedly intended under this Contract.
 
13.16        Integration
 
This Contract, together with all Annexes hereto, constitutes the entire
agreement and understanding of the Parties relating to the subject matter hereof
and supersedes all prior negotiations and understandings between the Parties,
both oral and written, regarding such subject matter.
 
13.17        Representation by Legal Counsel
 
Each Party hereto represents that it has been represented by legal counsel in
connection with this Contract and acknowledges that it has participated in the
drafting hereof. In interpreting and applying the terms and provisions of this
Contract, the Parties agree that no presumption shall exist or be implied
against the Party that drafted such terms and provisions.
 
13.18. Governing Language


 
This Contract has been executed by the parties in counterpart originals, one in
the English language and one in the Russian language. Notwithstanding the
foregoing, the parties agree that in the event of controversy between the
parties regarding the interpretation or application of the terms of this
Contract, the English language version of the Contract will be controlling. All
communications and notices to be made or given pursuant to this Contract shall
be in the English language.
 
14.      Addresses and Banking Details of the Parties
 
14.1            Seller
 
14.1.1.        All payments due to Seller under this Contract shall be made by
bank wire transfer as follows:
 
 
 
Domestic Wire Instructions:
 
Route all wires via FEDWIRE to the following ABA number
 
To: [***]
 
Routing and Transit #: [***]
 
For Credit of: Intermolecular, Inc.
 
Credit Account Number: [***]
 
By Order of: [name of sender]International Wire Instructions:
Instruct the paying financial institution to advise their US correspondent to
pay as follows:
Pay to: [***]Routing & Transit:[***]Swift Code: [***]For Credit of:
Intermolecular, Inc. [***]Final Credit Account#:[***]By Order of: [Name of
Sender]


 
15.      Term and Termination
 
15.1            Term
 
This Contract shall be effective as of the Effective Date. The term of this
Contract shall commence on the Effective Date, and, unless terminated earlier as
provided in this Section15.1, shall continue in full force and effect until the
termination of all HPC Licenses and HPC-Enabled Informatics Software Licenses
granted under this Contract (the "Term").   
 


1333
 










--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


Confidential Information
 
Equipment Supply & Technology Licensing Contract




15.2            Termination for Breach
 
Either Party may terminate this Contract if the other Party has materially
breached or defaulted in the performance of any of its material obligations, and
such default has continued for ninety (90) calendar days after written notice
was provided to the breaching Party by the non-breaching Party.
 
Termination will be effective at the end of the ninety (90) day period unless
the breach has been cured before the expiration of the ninety (90) day period.
 
15.3            Effect of Termination
 
15.3.1.        Accrued Rights and Obligations
 
Termination of this Contract for any reason shall not release either Party from
any liability or obligation that, at the time of termination, has already
accrued to the other Party or that is attributable to a period prior to
termination, nor shall it preclude either Party from pursuing any rights and
remedies it may have at law or in equity with respect to any breach of this
Contract. 
 
15.3.2.        Termination of Licenses
 
All licenses granted under the Contract (including the HPC Licenses and
HPC-Enabled Informatics Software Licenses) shall terminate upon termination of
the Contract. For the avoidance of doubt, upon termination, Buyer shall have no
right to use the Dry Combinatorial R&D Platform in HPC Mode. However, Buyer
shall continue to have the right to use the Dry Combinatorial R&D Platform in
non-HPC Mode.
 
 
 
15.4            Survival
 
Sections 1, 2, 4, 7, 8, 9, 10, 11, 12 and 13 shall survive the expiration or
termination of this Contract for any reason. 
 
16.      Ownership OF Intellectual Property Rights and Know-How
 
16.1            HPC Technology
 
16.1.1.        Seller shall own all right, title, and interest in and to the HPC
Technology and HPC Derivatives.
 
16.1.2.        Buyer hereby agrees to assign to Seller, all of Buyer’s right,
title and interest in and to any HPC Technology and PC Technology and HPC
Derivatives that are developed during the term of this Contract. 
 
16.1.3.        All Intellectual Property Rights and Know-How rights arising out
of the sole activities of Buyer’s personnel conducted for Buyer’s customers or
for Buyer’s internal development programs with the use of Dry Combinatorial R&D
Platform shall be owned by Buyer. 
 
16.1.4.        All Intellectual Property Rights and Know-How rights arising out
of the sole activities of Seller’s personnel conducted for Seller’s customers or
for Seller’s internal development programs with the use of Dry Combinatorial R&D
Platform shall be owned by Seller. 
 
16.1.5.        All Intellectual Property Rights and Know-How rights arising out
of the joint activities of Seller’s personnel and Buyer’s personnel with the use
of Dry Combinatorial R&D Platform shall be jointly owned by Buyer and Seller. 
 
 
 
17.      LICENSES
 
17.1            HPC License
 
Subject to the terms and conditions of this Contract including the payments in
Sections 2.4 and 2.5, Seller hereby grants to Buyer a non-exclusive,
non-transferable, license, under Seller’s rights in HPC Technology (without the
right to sublicense) to use the Equipment solely for the purpose of developing
and commercializing materials in the Field. 
 
17.2            License Grant for Informatics Software
 
17.2.1.        Subject to the terms and conditions of this Contract including
the payments in Sections 2.4 and 2.5, Seller hereby grants to Buyer a
non-exclusive, non-transferable, license, under Seller’s rights in Informatics
Software (without the right to sublicense) to use the HPC-Enabled Informatics
Software with the Equipment. The aforementioned license (hereinafter
“HPC-Enabled Informatics Software License”) shall only be for the sole purpose
of developing and commercializing materials and products incorporating such
materials, both in the Field.
 
17.2.2.        Buyer shall have no right to use HPC Technology under this
Contract unless it purchases HPC-Enabled Informatics Software and purchases an
HPC License.
 


1433
 










--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


Confidential Information
 
Equipment Supply & Technology Licensing Contract




17.2.3.        Further, Buyer’s license to use HPC Technology shall only be for
operation of the Equipment for which it has purchased HPC-Enabled Informatics
Software, and only for the license term for such software and the HPC License.
 
17.3            Term of License
 
The term of the HPC License and the Informatics Software license granted by
Seller to Buyer shall be for a period of [***] starting from Sign-Off. Subject
to Buyer’s payment of the renewal fees in accordance with the payment terms of
this Contract (including Annex 1.5.6), the term of the HPC License shall
automatically renew for the [***]for which the [***].
 
17.4            Limited scope of license for use of Third Parties
 
The scope of the HPC License and the Informatics Software license granted by
Seller to Buyer hereunder does not include the right to use the Dry
Combinatorial R&D Platform on behalf of or for the benefit of Third Parties,
except where the intended purpose of such activities is the qualification or
sale by Buyer or one or more of its partners of a resulting materials and
products incorporating such materials, both in the Field.
 
17.5            No Transfer to or use by Third Party of Equipment in HPC Mode
 
Except as stated in Section 17.5.1 below, Buyer agrees not to sell, lease, or
otherwise dispose of (“Transfer”) the Equipment sold hereunder, or allow access
to any Third Party to use the Equipment in HPC Mode (“Access”) without explicit
written approval by Seller, which Seller may grant in its sole discretion and
subject to Seller entering into a license agreement, if necessary under the
circumstances, with such Third Party. Buyer can Transfer the Equipment for [***]
and agrees to inform any such Third Party purchaser that the Equipment cannot be
used to perform HPC Technology without appropriate licenses from Seller.
 
17.5.1. Buyer shall have the right to Transfer the Equipment sold hereunder to
[***] a company [***] and hereinafter referred to as Project Company provided
Project Company, in addition to Buyer, agrees to assume all of Buyer’s
obligations related to the Equipment except for the obligation to pay for the
Equipment, and provided, pursuant to such Transfer, Buyer no longer has any
rights in such Equipment. For the avoidance of doubt, at no time shall both
Buyer and Project Company have simultaneous ownership, use or possession of the
Equipment. In the event of such transfer,
 
(i) Project Company shall, [***] acquire Buyer’s rights (including all
associated licenses) to use the Equipment in HPC Mode and to use HPC-Enabled
Informatics Software and HPC Technology granted to Buyer by Seller under this
Contract;
 
(ii) Seller shall fulfill all of Seller’s obligations related to the Equipment
(such as Installation, start-up and adjustment, Training, warranty, maintenance
and support obligations etc.) for Project Company [***], provided such
obligations have not been fulfilled by Seller for Buyer;
 
(iii) Buyer remains a Party to be charged under this Contract.






 
17.6            Software is licensed and not owned
 
Buyer shall not be an owner of any copies of the Informatics Software or any
documentation delivered to Buyer, but Buyer is licensed pursuant to this
Contract to use any of the Informatics Software and documentation specified in
Pricing Sheet.
 
17.7            Informatics Software is owned by Seller
 
Buyer acknowledges that the features and the graphical user interface of the
Informatics Software (“User Interface”), including, without limitation, icons,
menus and screen designs, screen layouts, and command and screen sequence, are
the Confidential Information of Seller or its licensors, and are subject to the
terms and conditions of this Contract with regards to Confidentiality . Buyer
agrees that it will not create software programs incorporating the Confidential
Information of the User Interface. Nevertheless, if Buyer creates one or more
data loaders for metrology and/or testing equipment that it wishes to integrate
into the Dry Combinatorial R&D Platform, Seller will work with Buyer on a time
and materials basis (subject to the mutual prior written agreement of the
Parties) to facilitate the use of said data loader(s) with the User Interface.
Buyer further acknowledges that Seller or its licensors have asserted copyright
ownership over the User Interface.
 


1533
 










--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


Confidential Information
 
Equipment Supply & Technology Licensing Contract




17.8            Buyer agrees that it will not itself, and will not through any
parent, subsidiary, Affiliate, agent, or other Third Party, directly or
indirectly, do any of the following:
 
17.8.1.        reproduce, distribute, copy, sell, create derivative works of,
lease, license, or sublicense the Informatics Software or any component of
either, or any documentation delivered to it pursuant to this Contract;
 
17.8.2.        use the Informatics Software in connection with any equipment
other than the Equipment and test & characterization equipment used in
connection with the Equipment;
 
17.8.3.        attempt, or permit any Third Party, to reverse engineer,
disassemble, decrypt, decompile, or otherwise attempt to derive source code from
the Informatics Software;
 
17.8.4.        use any Informatics Software in connection with any time-sharing
or other multi-user network or service bureau.
 
17.9            Subject to payment by Buyer of the amounts set forth in the
applicable Pricing Sheet and during any period in which Buyer makes the payments
as set forth in Section 2.5, Seller will provide to Buyer the Support in
accordance with Annex 1.5.6. Seller will provide Informatics Updates and
improvements (provided such improvements are generally made available to all
other licensees) at no additional charge.
 
17.10         Legend. All copies of the Informatics Software shall include
Seller’s copyright, trademarks, patent numbers, and other proprietary notices in
the manner in which such notices were placed by Seller on such Informatics
Software. Further, Seller may label the Equipment with a permanent non-erasable
identification label including but not limited to Seller’s name, Seller’s model
number, a sequential serial number in Seller’s standard format, date of
manufacture, location manufactured, and specification version to which the
Equipment was manufactured. Buyer shall not remove, obscure, or alter Seller’s
copyright notices, trademarks, patent numbers, or other proprietary rights
notices affixed to or contained within the Informatics Software or the
Equipment.
 
17.11        THIS SECTION INTENTIONALLY LEFT BLANK
 
18.      Compliance with Laws.
 
The Parties shall comply with all laws, rules or ordinances of the United States
and any applicable state or other governmental agency while performing under
this Contract.
 
18.1            Compliance with Securities Laws.  Buyer agrees that certain of
the information provided by Seller to Buyer hereunder may be “material,
nonpublic information” for purposes of federal or state securities laws, the
awareness of which prohibits Seller and its employees, contractors,
representatives and agents from (i) buying or selling Seller’s securities
(stock, options, etc.) (i.e., “insider trading”) and (ii) passing information to
anyone who may buy or sell Seller’s securities (i.e., “tipping”), until after
the information has been disclosed to the public and absorbed by the market. 
Without limiting any of Buyer’s other obligations under this Contract, Buyer
will comply with all federal and state securities laws prohibiting insider
trading and tipping, and shall immediately notify Seller in the event of any
insider trading or tipping by Buyer or its employees, contractors,
representatives or agents of which it becomes aware.
 
18.2            In accordance with the requirements of the Foreign Corrupt
Practices Act of the United States (15 U.S.C. § 78dd-1 and 2) (“FCPA”), each
Party agrees and warrants that it shall not make, offer, promise or authorize
any payment, loan, gift, donation or other giving of money or things of value,
directly or indirectly, whether through itself, its affiliates, partners,
officers, employees, agents or representatives, whether in cash or kind, and
whether pursuant to a written agreement, to or for the use of any government
official, any political party or official thereof or any candidate for political
office, for the purpose of influencing or inducing any official act or decision
in order to further the activities contemplated by this Contract, including
obtaining or retaining any government approval or funding related to such
activities.
 
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Contract to be executed
by their duly authorized representatives:
 
 
 
“Buyer”
 
Ulyanovsk Center for Technology Transfer Ltd.
 
Date: September 29, 2013
 
Name: /s/Andrey Redkin
 
(Print): Andrey Redkin
 
Title: CEO
 
 
 
“Seller”
 


1633
 










--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


Confidential Information
 
Equipment Supply & Technology Licensing Contract




Intermolecular, Inc
 
Date: September 29, 2013
 
Name: /s/David E. Lazovsky
 
(Print): David E. Lazovsky
 
Title: President and CEO
 
 
 
“Customer’s Engineer”
 
Limited liability Company “Russkie Tehnoparki”
 
Date: September 29, 2013
 
Name: /s/Konstantin B. Popov
 
(Print): Konstantin B. Popov
 
Title: CEO
 
 
 




1733
 










--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


Confidential Information
 
Equipment Supply & Technology Licensing Contract








ANNEX 1.5.1


PRICING SHEET




Table-1.
S/N
Product
Manufacturer, country of origin
Unit of measure
Qty. in units of measure
Unit price
Total price
1.
Tempus™ AP-30M
Intermolecular, USA
Unit
[***]
[***]
[***]
2.
Tempus™ P-30
Intermolecular, USA
Unit
[***]
[***]
[***]
3.
HPC & Informatics License*
Intermolecular, USA
Year
[***]
[***]
[***]
4.
Maintenance & Support*
Intermolecular, USA
Year
[***]
[***]
[***]
TOTAL
х
х
Х
[***]

* The fees for HPC & Informatics License and Maintenance & Support
(“License-Support”) are included in the above price for a period of [***] from
Sign-Off (the “Initial Term”). Additional fees for the License/Support for the
first year beyond the Initial Term (the “First Renewal Term”) shall be priced at
[***] for the HPC & Informatics License fees and [***] for the Maintenance &
Support fees for a combined total of [***]. The parties agree to enter into good
faith discussions for pricing of the License-Support fees beyond the First
Renewal Term, where such pricing shall take into account the fair market value
of the License-Support fees.

1833
 










--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


Confidential Information
 
Equipment Supply & Technology Licensing Contract




Table-2. Calculation of cost of supplied equipment considering additional
payments and services
S/N
Expense item
Cost (indicate currency)
 1.
Price of product (total in table-1)
[***]
 2.    
Price of customs clearance of cargo (in case if foreign equipment is offered)
[***]
3.
Price of insurance for maintaining Dry Equipment at Seller Site to be paid
directly to insurance carrier by Seller on Buyer’s behalf (including the
Seller’s fee for acting as an agent for obtainment of the insurance)
[***]
   4.
Price of additional services, including:
 
4.1
Installation, start-up and adjustment
[***]
4.2
Training
[***]
4.3
Usage of Seller Site space, electricity, water and other required utilities at
Seller Site in accordance with 4.2
[***]
4.4
All permits required for the Dry Equipment to be installed in San Jose, CA (if
applicable)
[***]
 
TOTAL (1 + 2 + 3 + 4)
[***]



Payment of all taxes shall be in accordance with Section 3.3



1933
 










--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


Confidential Information
 
Equipment Supply & Technology Licensing Contract






ANNEX 1.5.2


Dry Combinatorial R&D Platform Description


A.    Hardware Description
S/N
Name of delivered equipment and specification
Configuration
Quantity
1.    
Tempus™ AP-30
1.1.
[***]
[***]
[***]
1.2.
[***]
[***]
1.3
[***]
[***]
[***]
1.4
[***]
[***]
[***]
1.5
[***]
[***]
2.    
Tempus™ P-30
 
2.1.
[***]
[***]
[***]
2.2.
[***]
[***]
2.3.
[***]
[***]
2.4.
[***]
[***]
2.5
[***]
[***]
2.6
[***]
[***]
2.7
[***]
[***]
2.8
[***]
[***]
2.9
[***]
[***]
2.10
[***]
[***]
2.11
[***]
[***]
2.12
[***]
[***]
[***]
2.13
[***]
[***]
[***]
2.14
[***]
[***]
2.15
[***]
[***]
2.16
[***]
[***]
[***]
2.17
[***]
[***]
[***]

Operational characteristics of equipment
Refer to Facilities Manuals attached for operational characteristics of each
equipment:
•Manual, Installation and Plan Maintenance, AP-30, [***]
•P-30, Manual, Installation, [***]



2033
 










--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


Confidential Information
 
Equipment Supply & Technology Licensing Contract




B.    Software Description


Informatics Software


Informatics Software is a comprehensive Web-based R&D information management
system that serves as the backbone for integrating experimental process data,
characterization results and analysis tools into unified R&D workflows. This
system enables experimental design, planning, and tracking of experimental
splits, the associated metrology, and e-test data.


Following are the various modules of Informatics Software
•Workflow manager (web & mobile app)
•R&D Database
•Data loader framework
•Data search & export module
•Analysis – Electrical Distribution, Spectra, Defect Distribution, Process
Distribution, Sample Map, Image gallery
•Collaboration forum
•Administrator module to control user access privileges



2133
 










--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


Confidential Information
 
Equipment Supply & Technology Licensing Contract






ANNEX 1.5.3


Delivery Schedule


S/N
Stage
AP-30 and two P-30s
[***]
[***]
[***]
[***]
[***]
1.1
[***]
[***]
 
 
 
 
1.2
[***]
 
[***]
 
 
 
1.3
[***]
 
 
[***]
 
 
1.4
[***]
 
 
 
[***]
 
1.5
[***]
 
 
 
 
[***]




2233
 










--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


Confidential Information
 
Equipment Supply & Technology Licensing Contract








ANNEX 1.5.4


Payment Schedule


S/N
Stage
Stage number in Delivery schedule
Payment term
Payment amount*
1.
Sign-Off of AP-30 and two P-30s at Seller Site in San Jose, CA, USA
1.2
Payment due [***]from [***]
[***]
2.
Sign-Off of AP-30 and two P-30s at Seller Site in San Jose, CA, USA
1.2
Payment due [***]from [***]
[***]
TOTAL
(total sum considering all obligatory payments)
х
х
[***]

*The amounts are prior to any applicable taxes. Any applicable taxes are in
addition to the Payment amount and shall be due and payable in accordance with
Section 3.3.

2333
 










--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


Confidential Information
 
Equipment Supply & Technology Licensing Contract








ANNEX 1.5.5
 
 
 
 
 
Acceptance Criteria
 
 
 
 
 
The acceptance criteria are described in the following documents which are
incorporated herein by reference:
 
 
1.       Procedure Ti Standard Acceptance P-30 [***]
 
 
2.       Procedure Standard Acceptance AP-30 [***]
 
 






2433
 










--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


Confidential Information
 
Equipment Supply & Technology Licensing Contract






ANNEX 1.5.6
 
Seller Maintenance and Support Services
 
 
 
This Annex describes the maintenance and support services that Seller will
provide with respect to the Dry Combinatorial R&D Platform.
 
Term and renewal of services
 
Seller will provide maintenance and support services set forth herein for the
Dry Combinatorial R&D Platform. Such services will commence upon Sign-Off and
continue for a period of [***] thereafter (the “Initial Term”).
 
 
 
Seller will continue to provide said services during any additional term during
which Buyer renews maintenance and support services (“Renewal Term”) in
accordance with the procedure set forth below.
 
 
 
Not less than [***] prior to the conclusion of the Initial Term, Seller shall
send Buyer written notice of the date that the Initial Term is scheduled to
expire, together with an invoice for HPC & Informatics License fees (“License
Fees”) and maintenance & support fees (‘Support Fees”) for the first year beyond
the Initial Term (the “First Renewal Term”) at USD [***] For the License Fees
and USD [***] for the Support Fees (for a combined total of [***]), which
invoice shall be payable within [***].
 
 
 
The fees for HPC & Informatics License and Maintenance & Support
(“License-Support”) are included in the pricing in Annex 1.5.1 for a period of
[***] from Sign-Off (the “Initial Term”). The parties agree to enter into good
faith discussions for pricing of the License-Support fees beyond the First
Renewal Term, where such pricing shall take into account the fair market value
of the License-Support fees.
 
 
 
Seller will advise Buyer in advance when Seller believes that maintenance and
support services fall outside of the range of supported services (“Non-Covered
Services”) and will provide Buyer with a description of such Non-Covered
Services and any applicable charges. All charges by Seller shall be at Seller’s
then-current rates.
 
 
 
Response Times
 
 
 
Seller customer service may be initiated by calling 1-408 582-5700 or such other
number or email provided to Buyer for that purpose. Seller will use its best
judgment to determine the priority level of each error reported by Buyer and
shall inform Buyer of any change and the basis thereof. Seller shall provide and
maintain for Buyer contact and escalation procedures for Buyer personnel to
reach an appropriate Seller employee as follows:
 
 
 
In the event of a call reporting an error, Seller will acknowledge the Buyer
call within the next business day of Buyer contacting Seller, followed by
initial assessment and an error resolution plan within [***] days of the
assessment. Seller will use commercially reasonable efforts to schedule and
execute error resolution activities in a timely fashion and in accordance with
the error resolution plan. Provided that Seller’s activities under the error
resolution plan are not related to activities outside Seller’s control (e.g.
shipping delays, long-lead design and parts procurement), Seller will make
commercially reasonable efforts to execute the plan within a period of [***]. In
the event Seller’s activities under the error resolution plan are related to
activities outside Seller’s control (e.g. shipping delays, long-lead design and
parts procurement), Seller shall notify Buyer accordingly.
 
 
 
Maintenance and Support Services
 
 
 
A. Informatics Hardware and Equipment Support
 
 
 
During the Initial Term and any Renewal Term, provided Seller receives the
reasonable requested cooperation from Buyer, Seller will do the following:
 
 
 


2533
 










--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


Confidential Information
 
Equipment Supply & Technology Licensing Contract




(a)    Remedial maintenance will be provided by Seller during normal working
hours. Buyer will provide [***] access to the Hardware as needed to perform any
services hereunder.
 
 
 
(b)    During the Warranty Period (as defined in Section 8.3), Seller will[***]
maintain the Hardware in accordance with the warranty set forth in the Contract,
including replace or repair (collectively “Remedy”) parts as deemed necessary by
Seller. After the end of the Warranty Period (provided Buyer extends the
maintenance and support services to be provided under this Annex beyond the
Initial Term), Seller will Remedy parts at Buyer’s expense. In either of the
foregoing, Seller will pay for the labor and services required to Remedy the
parts (but will not pay for the parts beyond the Warranty Period). Buyer shall
inform Seller if any replaced parts may be contaminated with hazardous or toxic
materials. All parts may be furnished on an exchange basis and may be new or
refurbished spares. Replaced parts removed from the Hardware will, at Seller’s
sole option, become the property of Seller. All [***] items, including but not
limited to [***] are excluded from coverage hereunder. Cost of [***]and [***],
including [***] are to be covered by Buyer. Buyer is responsible for
maintenance, and cost, of support equipment which are not listed in the
Sign-Off.
 
 
 
(c)    Seller shall not be responsible for maintenance and support services
under the contract based on damage caused by (i) Equipment operation outside of
specified hardware limits and process conditions,
(ii) adjustments, repairs or replacement parts required because of
operator-caused error or repeated misuse of Hardware;
(iii) a non-conformity arising from or after relocation of the Hardware without
prior written approval of Seller, which shall not be unreasonably withheld,
unless Buyer can demonstrate by clear and convincing evidence that the
relocation did not cause the non-conformity, in whole or in part, or (iv)
damages covered arising out of force majeure. All repairs required by such
excluded damage will be subject to an additional charge, as agreed in advance in
writing by Seller and Buyer.
 
 
 
B. Software Support
 
 
 
During the Initial Term and during any Renewal Term, Seller shall use
commercially reasonable efforts to do the following:
 
 
 
(a)   Remedial maintenance will be provided by Seller during normal working
hours. Buyer will provide full and free access to the Software as needed to
perform any services hereunder.
 
(b)   During the Warranty Period (as defined in Section 8.3), Seller will
maintain the Software in accordance with the warranty set forth in the Contract.
Buyer will provide VPN site-to-site Internet access to the data network located
at the Seller Facility to improve Seller’s ability to support Buyer.
 
 
 
c) Seller is not required to support or maintain any version of the Software
except its then-current, commercially released version, and the version that
immediately preceded that version. For such immediately preceding software
version, Seller shall use commercially reasonable efforts to provide
error-fixing updates, but shall have no obligation to provide upgrades that
improve the functionality of that software version.
 
 
 
(d) Seller is not obligated to provide, free of charge services, additional
services, outside of the range of normal support services, such as debugging
problems in non-Seller-supported software or products, or in combinations of
supported and non-supported software or products where the problem occurs in
products or software not supplied by Seller,
 




2633
 










--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


Confidential Information
 
Equipment Supply & Technology Licensing Contract










ANNEX 1.5.7


Installation and Facility Requirements


The facility requirements are described in the following documents which are
incorporated herein by reference:
1.
AP-30 Facility Requirements

2.
P-30 Facility Requirements



The installation requirements specifying the exact and exhaustive additional
equipment, infrastructure and certain requirements needed for the Equipment
being installed and stared-up at the Buyer site shall be drafted and
incorporated herein by the Parties within a term of [***] since the Execution
date.

2733
 










--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


Confidential Information
 
Equipment Supply & Technology Licensing Contract








ANNEX 1.5.8
 
 
 
Documents at Sign-Off
 
 
 
 
 
Operation Manuals:
 
 
 
1.       Manual, Installation and Plan Maintenance, AP-30[***]
 
2.       Manual, User, Brooks Automation, M2[***]
 
3.       P-30, Manual, Installation, Operation, [***]
 
4.       P-30, Manual, Maintenance[***]
 
5.       P-30, Manual, Safety[***]
 
6.       P-30, Manual, User[***]
 
7.       Procedure, Blowout, Teardown, Shipping, P-30[***]
 
8.       Procedure, Decontamination, P-30[***]
 
 
 
Certificates:
 
 
 
None from Seller
 
 
 






2833
 










--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


Confidential Information
 
Equipment Supply & Technology Licensing Contract






ANNEX 1.5.9


HPC Technology as Know How includes the following Informatics Modules




1.
R&D Workflow management: [***]

2.
Data loading framework: [***]

3.
Collaboration forum: [***]

4.
Analysis: [***]

5.
Data search & export: [***]

6.
Visual Data analysis: [***]

7.
R&D data warehouse: [***]



The documentary and supplementary information listed above shall be transferred
by the Seller to the Buyer in PDF files in digital within a period of [***]
since the execution date.
The Parties shall confirm save receipt of the Know How information by drafting a
Completion act in [***] after the transfer of data has occurred.
 







2933
 










--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


Confidential Information
 
Equipment Supply & Technology Licensing Contract






Annex 1.5.10


Acceptance completion act
 
 
No. __
 
 
 
 
 
September ___ , 2013
 
 
 
 
 
The present Acceptance completion act (hereinafter referred to as the “Act”) is
concluded between
Limited Liability Company Ulyanovsk Center for Technology Transfer, a Russian
Federation corporation doing business at 67 Krymova St., Ulyanovsk, Russia,
432071, hereinafter referred to as the "Buyer", on the one part,






and Intermolecular, Inc., a Delaware, USA corporation doing business at 3011
North First St., San Jose, CA 95134, USA, hereinafter referred to as the
"Seller",




and Limited liability Company “Russkie Tehnoparki” a Russian Federation
corporation doing business at 1 Sirenevyi bulv., c.c. Troitsk, Moscow, Russia,
142191 hereinafter referred to as the "Customer’s Engineer",






(jointly referred to as the “Parties” and individually referred to as the
“Party”) as follows:.
 
 
 
 
 
1. All Parties entered into the Equipment Supply and Technology Licensing
Contract, __th, 2013 (hereinafter the “Contract”).
 
 
2. All Parties acknowledge that prior to the execution of this Act the Parties
have performed the examination of the installation of the Equipment by the
Acceptance Commission in accordance with the Contract and that the results of
such examination are satisfactory to all Parties. The Parties further
acknowledge that since the date of this Act the Buyer has been granted the
license to use the Seller’s Technology (including Know-How) as stated in the
Contract and that title and risk of loss in the Equipment has transferred to the
Buyer.
 
 
 
 
 
3. The Buyer recognizes that the Equipment satisfies the Acceptance Criteria
specified in the Contract, and therefore recognizes the execution of the
Contract by the Seller as full and appropriate.
 
 
 
 
 
4. Further to the Contract, this Act is a basis for the submission of an invoice
for a part of the Contract price in accordance with the Payment Schedule.
 
 
 
 
 
5. Each Party has received its equally enforceable original copies of the
Contract and Annexes thereto that have been signed by each Party.
 
 
 
 
 
6. The present Act is executed in three original counterparts in English and
Russian. All capitalized terms used in this Act shall have the same meaning as
in the Contract, unless otherwise expressly stated herein.
 
 
 
 
 
 
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Act to be executed by
their duly authorized representatives:
 
 
 
“Buyer”
 


3033
 










--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


Confidential Information
 
Equipment Supply & Technology Licensing Contract




Ulyanovsk Center for Technology Transfer Ltd.
 
Date:
 
Name:
 
(Print)
 
Title:
 
 
 
“Seller”
 
Intermolecular, Inc
 
Date:
 
Name:
 
(Print)
 
Title:
 
 
 
“Customer’s Engineer”
 
Limited liability Company “Russkie Tehnoparki”
 
Date:
 
Name:
 
(Print)
 
Title:
 
 
 




3133
 










--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


Confidential Information
 
Equipment Supply & Technology Licensing Contract






Annex 1.5.11


Start-up Act
 
 
No. __
 
 
 
 
 
September ___ , 2013
 
 
 
 
 
The present Start-up (hereinafter referred to as the “Act”) is concluded between


 
 
Limited Liability Company Ulyanovsk Center for Technology Transfer, a Russian
Federation corporation doing business at 67 Krymova St., Ulyanovsk, Russia,
432071, hereinafter referred to as the "Buyer", on the one part,


 
 
and Intermolecular, Inc., a Delaware, USA corporation doing business at 3011
North First St., San Jose, CA 95134, USA, hereinafter referred to as the
"Seller",


 
 
and Limited liability Company “Russkie Tehnoparki” a Russian Federation
corporation doing business at 1 Sirenevyi bulv., c.c. Troitsk, Moscow, Russia,
142191 hereinafter referred to as the "Customer’s Engineer",
 
 
(jointly referred to as the “Parties” and individually referred to as the
“Party”) as follows:.
 
 
 
 
 
1. All Parties entered into the Equipment Supply and Technology Licensing
Contract, __th, 2013 (hereinafter the “Contract”).
 
 
 
 
 
2. Hereby the Parties confirm that the Dry Equipment has been properly
installed, started-up and adjusted at Buyer Site and that the Dry Equipment
conforms with the Specifications and that training obligations are duly
performed by the Seller.
 
 
 
 
 
3. Each Party has received its equally enforceable original copies of the
Contract and Annexes thereto that have been signed by each Party.
 
 
 
 
 
4. The present Act is executed in three original counterparts in English and
Russian. All capitalized terms used in this Act shall have the same meaning as
in the Contract, unless otherwise expressly stated herein.
 
 
 
 
 
 
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Act to be executed by
their duly authorized representatives:
 
 
 
“Buyer”
 
Ulyanovsk Center for Technology Transfer Ltd.
 
Date:
 
Name:
 
(Print)
 
Title:
 
 
 
“Seller”
 
Intermolecular, Inc
 
Date:
 
Name:
 


3233
 










--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


Confidential Information
 
Equipment Supply & Technology Licensing Contract




(Print)
 
Title:
 
 
 
“Customer’s Engineer”
 
Limited liability Company “Russkie Tehnoparki”
 
Date:
 
Name:
 
(Print)
 
Title:
 
 
 






3333
 








